Title: Thomas Jefferson to James Leitch, 28 May 1818
From: Jefferson, Thomas
To: Leitch, James


          
            Dear Sir
            Monticello
May 28. 18.
          
          at the meeting of the Commissioners at Rockfish gap it will be very important to have a copy of Madison’s map of Virginia with lines traced on it, and through the different places proposed for the University, so as to shew the quantum of population on each side of those lines. it should be one of those with the boundaries of the counties colored, but not their whole surface. I wrote to mr Ritchie from Poplar Forest in April to request him to forward me such an one, but not having heard from him I suppose my letter to have miscarried or some other good cause to have prevented it. will you be so good as to procure it for me, and bring or send it up. it will be safe to make enquiry of mr Ritchie in order to prevent a double execution of the request. I salute you with friendship and respect
          Th: Jefferson
        